Citation Nr: 0119813	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  98-14 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased original disability rating 
greater than 50 percent for post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife of appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to July 
1967.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a January 1991 rating action 
rendered by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA) wherein service 
connection for post traumatic stress disorder (PTSD) was 
denied.  

After remanding the case for evidentiary development in 
September 1992 and September 1994, the Board rendered a 
decision in April 1998 granting service connection for PTSD.  
Thereafter, the case was returned to the RO for 
implementation of the 1998 Board decision.  By means of a May 
1998 rating action, the RO assigned a 100 percent evaluation 
effective April 28, 1990; a 50 percent evaluation effective 
July 1, 1990; a 100 percent evaluation effective June 9, 
1992; and a 50 percent evaluation effective August 1, 1992.  
The veteran appeals the current (original) disability rating 
for post-traumatic stress disorder. 

In September 1999, the Board remanded the issue of an 
increased rating to the RO for further evidentiary 
development to include procurement of relevant VA medical 
evidence and Social Security Administration records.  Said 
development having been completed, the case is returned to 
the Board for further consideration.

The Board notes that, in a June 2001 informal hearing 
presentation, the veteran's accredited representative raised 
the issue of entitlement to service connection for diabetes 
mellitus contending that the veteran had served in Vietnam 
and is presumed to have been exposed to herbicidal agents 
thereby warranting service connection.  See 38 C.F.R. 
§§  3.307, 3.309 (2001).  As this matter has not yet been 
adjudicated, it is referred to the RO for initial 
consideration.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's chronic PTSD is manifested by severe 
impairment in the ability to establish and maintain effective 
or favorable relationships.

3.  PTSD is the veteran's only service connected disability.

4.  The evidence shows that the veteran's PTSD precludes him 
from securing or following a substantially gainful 
occupation.  


CONCLUSION OF LAW

The criteria for entitlement to an increased disability 
rating of 100 percent for PTSD are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, §§ 4.16(c), 4.130, Diagnostic 
Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the onset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) on this claim. McQueen v. 
Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 2001) (per 
curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefits at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  VCAA § 3(a), at 2097-98 (to be codified at 
38 U.S.C. § 5103A).  VA is under an affirmative duty to 
obtain a claimant's pertinent service records.  The veteran's 
service personnel and service medical records are associated 
with the claims folder.  Accordingly, the Board finds that 
the duty to assist the veteran in obtaining service records 
is satisfied.  In addition, as requested in the September 
1999 Board Remand, the RO has obtained a complete copy of the 
evidence relied up by the Social Security Administration 
(SSA) in determining that the veteran was unemployable due to 
disability.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  Reports of VA outpatient treatment, VA 
examination, and VA hospitalization pertaining to the 
veteran's treatment for PTSD have been associated with the 
claims folder.  As VA has secured all medical records that 
the veteran has identified pertinent to this claim, VA's duty 
to assist the claimant in this regard is satisfied.  See VCAA 
§ 3(a), at 2097-98 (to be codified at 38 U.S.C. § 5103A).  

The veteran has been examined by VA in conjunction with this 
claim.   Accordingly, those aspects of the "duty to assist" 
are satisfied.  The veteran has been advised of the evidence 
that would be necessary for him to substantiate his claim, by 
means of the various developmental letters from the RO, as 
well as a statement of the case and supplemental statement of 
the case that have been issued during the appellate process.  
See VCAA § 3(a), at 2096-97 (to be codified at 38 U.S.C. 
§ 5103(a)).  

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claims, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 


I. Evidentiary Background

The RO received a claim of entitlement to service connection 
for post traumatic stress disorder (PTSD) from the veteran on 
May 1, 1990.  Postservice VA treatment records indicate that 
the veteran was hospitalized from April 1990 to June 1990 for 
PTSD with complaints of feeling nervous, tense, uptight and 
easily irritable.  He was brought into the hospital after an 
incident wherein he got upset with a neighbor.  The veteran 
and his family reported that he had problems with nightmares 
and flashbacks of his experiences while serving on an 
aircraft carrier off the coast of Vietnam.  He reported 
difficulty maintaining employment stating that "I will get a 
job and these problems will pop up and I get scared and turn 
loose and I just leave the job or they will tell me they 
can't keep me."  He reported that he did not get physically 
violent with others; however, he would usually go into the 
woods and stay for several days or weeks until he could 
"cool off."  The veteran's vocational and employment 
potential was noted to be very poor and his social potential 
was moderate.  

In January 1991, the veteran was afforded a VA compensation 
and pension examination.  He reported that he was unemployed 
and unable to work and had recently been awarded Social 
Security disability benefits.  He complained of tremors in 
his hands and occasional shakes throughout his body.  He also 
complained of sleep problems.  He reported that he heard 
things and felt more comfortable in the woods.  When he is 
able to sleep, he experienced nightmares and wakes up 
"hollering."  When in a public place, such as a restaurant, 
he had to position himself in such a way that no one would be 
able to sneak up on him.  He was well-oriented with a fair 
memory.  While he was competent for VA purposes, the examiner 
noted that he had moderate to severe social impairment with 
severe industrial impairment.  Diagnosis was delayed PTSD.

In June 1991, the veteran received inpatient treatment at a 
VA medical facility with complaints of nightmares, 
nervousness, and depression.  In addition, he was noted to 
have flashbacks about Vietnam, auditory hallucinations, mood 
swings, and paranoid ideas.  His speech was underproductive 
to overproductive depending on his mood with flights of 
ideas.  His affect was inappropriate. His abstraction was 
impaired and his orientation and memory were preserved.  
Insight and judgment were also impaired.  During the course 
of hospitalization, the veteran improved with treatment and 
his symptoms were alleviated.  He participated in his 
assigned activities and was cooperative with treatment.  His 
condition stabilized and he was subsequently discharged.  The 
veteran was noted to be competent with markedly severe social 
and industrial impairment.  The veteran was noted to be 
unemployed and unable to hold a job for two years on account 
of his acquired psychiatric disorder.  

At a December 1991 hearing before RO personnel, the veteran 
reported frequent flashbacks and nightmares.  He reported 
irritability toward his family members.  He would go into the 
woods to get away from people.  

From June 1992 to July 1992, the veteran was admitted to a VA 
medical facility with complaints of feeling anxious, 
apprehensive, tense, uptight, and irritable.  He reported 
nightmares and flashbacks of Vietnam and complained that 
"the voices were getting bad."  He was paranoid and usually 
stayed by himself.  The discharge summary indicates that he 
was conscious, coherent, cooperative, very anxious and 
apprehensive.  His speech was average and relevant and his 
orientation was good.  Similarly, his intellectual and memory 
functioning were good while insight and judgment were fair.  
He denied suicidal or homicidal ideations throughout his 
entire hospital stay.  He was considered competent.  Upon 
discharge, he was advised to refrain from participating in 
activities requiring full attention and concentration due to 
his medications.  

In October 1992, the veteran was afforded a VA examination.  
He had last worked since 1989 and had not been able to hold a 
job since that time.  He complained of nightmares and 
flashbacks.  He went into the woods most of the time to 
prevent hurting his family.  He was also depressed and highly 
nervous.  He stated that he could not sleep whenever he had 
nightmares.  The examiner noted that the veteran was 
tremulous, anxious, coherent, and relevant.  Additionally, 
the veteran articulated fairly well.  He presented no 
delusions and denied hallucinations.  He reported that noises 
and crowds were intolerable to him.   

The veteran was afforded a third examination in March 1997.  
The examination report indicates that the examiner reviewed 
the veteran's claims folder in conjunction with his 
examination.  The veteran reported that his experiences in 
Vietnam have affected him with feelings of detachment, 
alienation, numbing of responsiveness, depression, and 
insomnia.  He reported that he got irritated quickly with 
isolation, avoidance and rage feelings.  He also stated that 
he had insomnia with audio/visual hallucinations about 
Vietnam with feelings of detachment, and numbing of 
responsiveness.  He had a diminished interest in activities 
and a sense of a foreshortened future with mood swings.  The 
examiner noted that the veteran appeared nervous, depressed, 
and aloof.   He isolated himself most of the time.  His 
speech was coherent, but irrelevant at times.  Affect was 
constricted.  He exhibited irritability with increased 
startle response and poor concentration.  He avoided thoughts 
and feelings associated with his experiences in Vietnam.  He 
had an inability to recall important aspects of his traumatic 
experiences.  He was noted to have markedly severe impairment 
in his social and industrial adaptability.  He was assigned a 
Global Assessment of Functioning (GAF) score of 40.  The 
examiner noted that the veteran's major impairment was in 
areas of work, mood, social relationships, and communication.  
Also, the examiner noted that the veteran was unable to work. 

In August 1997, the veteran was afforded his fourth VA 
examination.  He complained that he had nightmares and would 
"holler out."  He reported that his family had difficulty 
putting up with him as he would blow up quickly.  He reported 
that he would not go to sleep until 4 or 5 a.m.  The examiner 
noted that the veteran was dressed appropriately with good 
hygiene.  Rapport was easily established between the 
interview and the veteran.  The examiner noted that no 
unusual behaviors were noted in the veteran.  He was oriented 
to person, place, time, and situation.  His attention and 
concentration skills were intact.  His abstraction abilities 
were not impaired.  There was likewise no impairment 
exhibited in memory functions.  Additionally, the veteran's 
thought processes were not reflective of loose associations, 
neologisms, tangential thinking, circumstantial thinking, 
confusion, or echolalia.  His speech was normal, and it was 
relevant and coherent.  The veteran admitted to auditory 
hallucinations late at night when he was all alone.  
Delusions were not present and the veteran did not 
demonstrate ideas of references.  His affect was normal, 
appropriate, and was not labile.  His mood was depressed.  
Signs of anxiety were noted by the examiner including hand 
tremors and poor eye contact.  He had sleep that was 
disrupted by nightmares and only got 2 to 3 hours of sleep at 
night.  Diagnostic testing confirmed a diagnosis of PTSD.  
The examiner noted that while the veteran was able to 
understand basic directions and intent of the examination, he 
appeared unable to relate to others in a work setting.  He 
seemed able to sustain the attention needed to do repetitive 
tasks, but was unable to tolerate the stressors and pressures 
associated with day to day work activiti3es.  Pertinent 
diagnoses were PSTD, chronic, with delayed onset, and 
personality disorder, not otherwise specified.  The examiner 
assigned a GAF score of 40 noting that the veteran's major 
impairment in social and occupational functioning was a lack 
of friends and inability to work.

From September to October 1997, the veteran was hospitalized 
at a VA medical facility for PTSD.  He complained of being 
overwhelmed by PTSD symptoms of nightmares, insomnia, 
flashbacks, depressed mood and auditory hallucinations.  He 
had been noncompliant with outpatient treatment for the past 
five years.  

In March 1998, the veteran was hospitalized at a VA medical 
facility for PTSD with exacerbation.  He complained of 
nightmares three times per week with insomnia.  He improved 
progressively while hospitalized.  He interacted with his 
peers and hospital staff appropriately and caused no 
management problem.  A present GAF score of 40 was indicated.  

Subsequently, the veteran received VA inpatient treatment in 
April 1998.  He complained of hearing vague voices, which 
scared him.  He also reported nightmares and difficulty 
sleeping.  He had a depressed mood.   GAF scores of 50 were 
noted both at admission and at discharge.  

In June 1999, the veteran was afforded a hearing before the 
undersigned Member of the Board sitting at the RO.  The 
veteran reported that he had nightmares and flashbacks.  He 
reported that he is scared to go to sleep at night and waits 
until it is near daylight to sleep.  He reported that these 
nightmares occurred 2 to 3 times per week.  He reported that 
he did not like crowds and would wait until 1:30 a.m. or 2 
a.m. to go shopping at Wal-Mart.  He reported that he did not 
attend any social activities other than an occasion dinner 
out.  He did not go to the movies.  The veteran's wife 
testified that it was not easy to be alone with him due to 
his grumpiness.  She reported that he slept most of the time 
and did not like to sleep at night.  According to his wife, 
the veteran "flies off the handle real easy."  

In June 1999, the veteran was hospitalized for PTSD.  He 
complained of nightmares and flashbacks about Vietnam.  He 
also complained of isolation, a bad temper, intrusive 
thoughts, nervousness, depression, and an inability to be 
around crowds of people.  He was noted to be irritable with 
poor concentration and his affect was constricted.  His 
speech was coherent and relevant and he admitted to auditory 
hallucinations about Vietnam.  His orientation and memory 
were preserved and his insight and judgment were intact.  He 
admitted to mood swings from depression to elation.  He 
expressed feelings of alienation and he denied any substance 
abuse.  The veteran's condition improved with treatment that 
included supportive counseling in the ward and individual 
treatment.  A GAF of 49 is indicated. 

 The veteran's most recent VA hospitalization was from July 
to August 2000. He was admitted with complaints of hearing 
voices, having nightmares, and experiencing flashbacks.  He 
complained of sleeping problems and having a bad temper.  He 
referred recent depression over the recent loss of a close 
friend.  The veteran was noted to be alert, friendly with 
good eye contact.  Similarly, he was cooperative with 
appropriate behavior.  He was noted to have an intentional 
tremor of the wrists and hands on both sides.  His speech was 
normal, spontaneous, logical, and coherent.  His mood was 
depressed and his affect was within normal limits.  He was 
also oriented to time, person, place and his memory was 
intact.  The veteran was advised not to drive or operate 
machinery.  Diagnosis was PTSD with a GAF score of 60.  

In November 2000, records from the Social Security 
Administration (SSA) were received showing that the veteran 
has been in receipt of Social Security disability benefits 
since October 29, 1989.  It was noted that, while the veteran 
has diabetes mellitus and hypertension, these conditions were 
controlled by medication and did not have any complication 
which would have limited his ability to work.  However, due 
to the veteran's acquired psychiatric disorder manifested by 
anxiety, depression, a personality disorder and flashbacks 
concerning Vietnam, the veteran was found to be unable to 
work by private physicians in conjunction with his SSA claim.  

II.  Analysis

The appellant claims that his PTSD is more severe than 
presently evaluated and warrants an increased disability 
rating.  Disability evaluations are determined by the 
application of a schedule of ratings, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2000).  The percentage ratings in the 
Schedule for Rating Disabilities (Schedule) represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such disabilities and their 
residual conditions in civil occupations.  38 C.F.R. § 4.1 
(2000).  Each disability must be considered from the point of 
view of the veteran working or seeking work.  38 C.F.R. 
§ 4.20 (2000).  

In the present case, the veteran filed his claim for service 
connection for PTSD in May 1990.  By means of a January 1991 
rating action, the RO denied service connection.  The veteran 
subsequently appealed the decision to the Board.  The 
evidence shows that the veteran has continually prosecuted 
his claim since originally filing for service connection in 
1990.  

During the course of his appeal for service connection the 
Board issued remand decisions in September 1992 and September 
1994 remanded the case to the RO for further development.  
After completion of the requested development, the case was 
returned to the Board and the Board, by means of an April 
1998 decision, granted service connection for PTSD.  

Thereafter, the case was returned to the RO for assignment of 
a disability rating.   By means of a May 1998 rating 
decision, the RO implemented the Board's decision and 
established service connection for PTSD.  With the exception 
of temporary total disability ratings due to hospitalization 
covering the periods from April 28, 1990 to June 30, 1990 and 
June 9, 1992 to August 31, 1992, an original disability 
evaluation of 50 percent was assigned.  The veteran perfected 
a timely appeal of the assignment of this evaluation 
contending that an increased disability evaluation is 
warranted.  After a review of the evidence, the Board finds 
that the criteria for an increased rating of 100 percent for 
post-traumatic stress disorder (PTSD) is met and that an 
increased original rating is warranted.  38 C.F.R. 
§§ 4.16(c), 4.130 (1996).

The severity of PTSD is currently rated, for VA purposes, by 
application of the criteria set forth in Diagnostic Code 9411 
of the Schedule.  Under this criteria, a 50 percent rating 
would be appropriate if the disorder is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating contemplates occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating requires total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (2000).
 
As stated previous, VA initially received the veteran's claim 
for compensation for PTSD in May 1990.  The criteria for 
evaluation of mental disorders were amended during the 
pendency of the veteran's appeal, effective November 7, 1996.  
See 61 Fed. Reg. 52,700 (October 1996).  Those rating 
criteria are substantially different from the previous 
criteria.  Pursuant to the criteria in effect prior to 
November 7, 1996, the General Formula for Rating 
Psychoneurotic Disorders provided that a 50 percent rating 
was warranted where the evidence showed that the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired; by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent rating was 
warranted where the evidence showed that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired; the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating was warranted where the 
evidence showed that the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  In addition, 
prior to November 7, 1996, the regulations also provided that 
where the only compensable service-connected disability was a 
mental disorder assigned a 70 percent evaluation, and such 
mental disorder precluded the veteran from securing or 
following a substantially gainful occupation, the mental 
disorder would be assigned a 100 percent schedular evaluation 
under the appropriate diagnostic code.  38 C.F.R. § 4.16(c) 
(1996).  

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals, (Court) 
has held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Similarly, VA General Counsel has held that when a provision 
of the Rating Schedule is amended while a claim for an 
increased rating under the provision is pending, VA should 
first determine whether the amended regulation is more 
favorable to the claimant.  VAOPGPREC 3-00 (April 10, 2000).  
It may be necessary to separately apply the pre-amendment and 
post-amendment version of the regulation to the facts of the 
case in order to determine which provision is more favorable 
to the appellant, unless it is clear from a facial comparison 
of both versions that one version is more favorable.  Id.  

The Board finds that the old criteria are more favorable to 
the veteran in the present 
case.  The veteran's PTSD most closely represents a 70 
percent disability evaluation under the old criteria in that 
his ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  In addition, 
his psychoneurotic symptoms are of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  As noted in the various VA 
hospital summaries the veteran experiences severe industrial 
impairment.  VA inpatient treatment records dated in April 
and June 1990 show that the veteran's vocational and 
employment potential was "very poor."  Likewise, he was 
note to have severe industrial impairment while hospitalized 
in January 1991 and June 1991.  Similarly, the March 1997 VA 
examination report indicates that the veteran was unable to 
work.  In addition to industrial impairment, the evidence 
shows that the veteran is irritable and has shown repeated 
inpatient treatment for flashbacks and nightmares.  The Board 
finds that the evidence shows that the veteran's ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  In addition, his PTSD 
symptoms are of such severity and persistence that he has 
severe impairment in his ability to obtain or retain 
employment.  Accordingly, the criteria for a 70 percent 
disability rating under the relevant rating criteria in 
effect prior to November 1996 are met.  

Having found that the veteran's PTSD symptomatology warrants 
a 70 percent disability rating, the Board finds that a 100 
percent disability rating is warranted under 38 C.F.R. 
§ 4.16(c).  PTSD is the only compensable service-connected 
disability and warrants a 70 percent evaluation.  In 
addition, the Board finds that the veteran's PTSD, as shown 
in VA inpatient treatment records, precludes him from 
securing or following a substantially gainful occupation due 
to his severe industrial impairment.  This finding is 
supported by Social Security records showing that the veteran 
has been in receipt of SSA disability benefits due to 
psychiatric disability since 1989.  While the Board is not 
required to accept the SSA findings or decisions as VA 
statutes, regulations, and procedures differ from those used 
to determine Social Security disability, in the present case, 
the Board finds that these records support the veteran's 
contention that he has been continually unemployable due to 
his PTSD.  Accordingly, the Board finds that a 100 percent 
schedular evaluation is warranted for PTSD.  38 C.F.R. 
§ 4.16(c) (1996).  


ORDER

A 100 percent original disability evaluation for PTSD is 
granted, subject to the laws and regulations governing the 
payment of VA benefits.  




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

 



